FILE COPY




                                       M A N D A T E

TO THE 388TH DISTRICT COURT OF EL PASO COUNTY, GREETINGS:

Before our Court of Appeals for the Eighth District of Texas, on June 28, 2021, the cause upon
appeal to revise or reverse your judgment between

     CLAUDIA RODRIGUEZ ACOSTA,                                        Appellant,

No. 08-21-00064-CV                    and

       ANDREW PHILLIP ACOSTA,                                         Appellee,

was determined; and therein our said Court made its order in these words:

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed, in accordance with the

opinion of this Court. We therefore dismiss the appeal. This decision shall be certified below for

observance.

      WHEREFORE, WE COMMAND YOU to observe the order of our said Court of
Appeals for the Eighth District of Texas, in this behalf, and in all things have it duly recognized,
obeyed and executed.

       WITNESS, the Clerk of the Court of Appeals, with the Seal thereof affixed, at the City of
El Paso, this October 29, 2021.

                                                 Elizabeth G. Flores, Clerk




Trial Court No. 2016DCM2792